ON REHEARING.
Previous decree remains undisturbed.
November 11, 1907.
Writ refused by Supreme Court, Dec. 17, 1907.
DUFOUR, J.
In support of the suggestion that our original conclusion is incorrect, counsel yelies on Art. 3556 R. C. C., which reads as follows:
“Under the name of children are comprehended not only children of the first degree, but the grandchildren, great-grandchildren and all other descendants in the direct line.”
Under color of that article, it is urged that McNamara’s legal intention was that his grandchild should participate in the bequest with his children.
In replying to a similar contention, the Supreme Court, in 22 An. 344, said: “It is clear from the'language of this article that this definition is confined to the word as used as a term of law in the Code itself, and to be applied where the context, may require a construction or interpretation of its scope, but not when used in the ordinary affairs of men, or in written instruments, containing or evidencing their agreements or the disposition of their property.Men, in their dealings and writings, use words in their most known and usual signification.The Code does not imply that the word shall have so comprehensive a signification, whenever used by anyone in common conversation, or in making, contracts for the support and education of the members of -his family, or in constituting heirs and legatees to his estate.”
The Constitution of the Order, which is read into the benefit certificate, specially provides for a right of survivorship in the beneficiaries originally designated, and there is no law to the contrary in this State. .
Our previous decree will remain undisturbed.